DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the specification submitted on 10/27/2020.


Response to Amendment
The amendment filed on 05/13/2022 has been entered:
Claim 1 – 3, 7 – 10 and 14 – 24 remain pending in the application;
Claim 1, 7, 8, 10, 14 – 16 and 19 are amended;
Claim 4 – 6 and 11 – 13 are cancelled;
Claim 21 – 24 are added as new

Applicant’s amendments overcome each and every specification objections, claim objections and 112(b) claim rejections as set forth in the Non-Final Office Action mailed on 02/15/2022. The corresponding specification objections, claim objections and 112 (b) claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 – 20 under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitations “a circular disk having a reflective surface for passive and only passive reflection of light … and a ring frame circumferentially surrounding the circular disk and configured to provide optical contrast relative to the reflective surface of the circular disk.” Applicant submitted on p.11 that “Marti is cited by the Examiner as disclosing an optical tracking disk. However, the "disk" in Marti is not a "circular disk having a reflective surface for passive and only passive reflection of light" because the disk is an active marker with a light transmitter 20 (see FIG. 4 reproduced below)”; “Marti discourages using a passive reflective marker because it "is susceptible to contamination from dirt, blood, fingers, oils, etc." (see paragraph [0009] of Marti). As such, one of ordinary skill in the art would be actively discouraged from modifying the active marker to a passive only marker as recited in claim 1.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
First, since applicant’s amendments change the scope of claim, reference Marti (previously recited in the rejection of depednet claim 7) is introduced in new grounds of rejection to teach the amended claim in combination with other cited references.
Second, Marti explicitly teaches the “reflective disk 20” as passive elements (see Marti; [0044] and [0056]) as one alternative embodiment. And further Marti does not discourage the use of passive reflective disk. The [0009] only describes a state of prior art, which does not actually teach away from using the reflective disk.
Thus, applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 8 and 15. Applicant amended claims to include similar limitations as amended in claim 1. Applicant’s arguments submitted on p.12 rely on assumed similar deficiencies with the rejection of claim 1. Applicant’s arguments are moot in view of new grounds of rejection for the same reasons detailed above.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.12 rely on similar supposed deficiencies with the rejection of parent claim 1, 8 and 15. Applicant’s arguments are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.11 – 12 have been fully considered, but they are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Objections
Claim 10, 14, 15 and 21 – 24 are objected to because of the following informalities:  
Claim 10 line 1, limitation “each of the tracking markers” should read “each of the array of tracking markers” to be consistent with the amendment in parent claim 8;
Claim 14 line 1 – 2, limitation “each of the tracking markers” should read “each of the array of tracking markers” to be consistent with the amendment in parent claim 8;
Claim 15 line 9, limitation “each tracking marker” should read “each of the one or more tracking marker”;
Claim 21 line 2, limitation “each tracking marker” should read “each of the one or more tracking marker”;
Claim 22 line 2, limitation “each tracking marker” should read “each of the one or more tracking marker”;
Claim 23 line 1, limitation “each disk” should read “each circular disk”;
Claim 24 line 1, limitation “each disk” should read “each circular disk”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 – 3, 7 – 10, 14 – 18 and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2017/0258535 A1; published on 05/31/2017) (hereinafter "Crawford") in view of Marti et al. (US 2017/0086941 A1; published on 03/30/2017) (hereinafter "Marti") and Shafer et al. (US 2013/0135732 A1; published on 05/30/2013) (hereinafter "Shafer").

Regarding claim 1, Crawford teaches a robotic system ("FIGS. 1 and 2 illustrate a surgical robot system 100 …" [0044]) comprising:
a base ("… a base 106 …" [0044]), including a computer ("Base 400 may be a portion of surgical robot system 300 and comprise … a computer 408 …" [0054]; base 400 is the same component as base 106);
a display electronically coupled to the computer ("Computer subsystem 504 may further comprise computer 408, display 304 …" [0055]; see Fig.5; the direct connection between computer 408 and display 304);
a robot arm electronically coupled to the computer ("… one or more robot arms 104 …" [0044]; "Motion control subsystem 506 may be configured to physically move vertical column 312, upper arm 306, lower arm 308, or rotate end-effector 310. The physical movement may be conducted through the use of one or more motors 510-518." [0064]; see Fig.5, the connection between computer 408 and motors in motion control subsytem 508 via interface module 406) and movable based on commands processed by the computer (by using the term "movable", the above limitation is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; In addition, the apparatus as taught by Crawford is capable of performing the claimed function: "Computer 504 includes an operating system and software to operate system 300. Computer 504 may receive and process information from other components {for example, tracking subsystem 532, platform subsystem 502, and/or motion control subsystem 506} ..." [0062]; "The robot 102 can then be commanded to move to reach the target." [0123]);
an end-effector electronically coupled to the robot arm ("End-effector 112 may be coupled to the robot arm 104 …" [0046]);
a camera configured to detect one or more tracking markers ("The camera 200 may include any suitable camera or cameras, such as one or more infrared cameras ... able to identify, for example, active and passive tracking markers 118 ..." [0044]; "… one or more tracking markers 118 …" [0049]),
wherein each of the one or more tracking markers includes: a reflective element for optical recognition by the camera ("… markers 118 can comprise conventional reflective spheres capable of being tracked using a commercially available optical tracking system such as Polaris Spectra." [0051]; "… light emitted from and/or reflected by markers 118 can be detected by camera 200 ..." [0052]; here the reflective sphere is the reflective element).
Crawford fails to explicitly teach wherein each of the one or more tracking markers includes a circular disk having a reflective surface for passive and only passive reflection of light for optical recognition by the camera and a metallic element for recognition by an imaging system; and a ring frame circumferentially surrounding the circular disk and configured to provide optical contrast relative to the reflective surface of the circular disk.
However, in the same field of endeavor, Marti teaches wherein each of the one or more tracking markers includes a circular disk having a reflective surface (“Partial sectional view of the marker 10 of FIG. 1 including the reflective disk 20 …” [0044]) for passive and only passive reflection of light for optical recognition by the camera (“In case of passive elements, the reflective material is optimized to work in the wavelength specified by the tracking system (e.g. near infrared). The reflecting surface should be flat, as uniform as possible, and should give a good response with different angulations of the marker with respect to the tracking system.” [0056]; “The Passive optical tracking systems comprise one or more cameras 41 … that mirror the light back to the lenses, causing the light generating elements to appear as bright spots in the infrared images.” [0061]); and a ring frame circumferentially surrounding the circular disk (see Fig.4) and configured to provide optical contrast relative to the reflective surface of the circular disk (“Light generating elements are coated with a retro-reflective material containing small spheres that mirror the light back to the lenses, causing the light generating elements to appear as bright spots in the infrared images.” [0061]; here the material difference between the reflective surface and frame results in “bright spot” which has the contrast property as defined by the term “bright”).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers as taught by Crawford with the tracking markers as taught by Marti. By providing rigid body with fixation mechanism, it would be possible to "prevent or at least minimize any damage to the marker 10" (see Marti' [0060]).
Crawford in view of Marti fails to explicitly teach wherein each of the one or more tracking markers includes a metallic element for recognition by an imaging system.
However, in the same field of endeavor, Shafer teaches wherein the one or more tracking markers is a unitary body ("FIGS. 1, 2, 3 and 4 show a retro-reflective marker sphere 102 according to one embodiment of the present invention." [0108]; see Fig.1, the marker 102 is a unitary body) comprising a reflective element for optical recognition by the camera ("For purposes of the present invention, the term 'retro-reflective' refers to the conventional meaning of the term 'retro-reflective,' i.e., an object or surface that reflects light back to its source with a minimum scattering of light." [0090]; "… on which is mounted an upper retro-reflective covering piece 114 and a lower retro-reflective covering piece 116." [0108]; by definition, the retro-reflective pieces is configured to be tracked by camera or equivalent optical sensor) and a metallic element for recognition by an imaging system ("Examples of radiopaque materials that may be used as dopants to make radiopaque core balls … include … metal agents such as tantalum, etc." [0089]; "... a core ball 112 ..." [0108]; "... the core ball of a retro-reflective marker sphere may be radiopaque for use in CT scanning {computed tomography scanning}." [0164]; here the core ball 112 is the metallic element).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reflective markers as taught by Crawford with the radiopaque core ball inside the retro-reflective marker sphere as taught by Shafer. By providing both the optical retro-reflective shell and radiopaque core ball in one marker, it would be possible to "provide auto-registration and localization of anatomical structures that enable surgeons to wirelessly track the position and orientation of any device from a frame of reference" (see Shafer; [0168]).

Regarding claim 2, Crawford in view of Mati and Shafer teaches all claim limitations, as applied in claim 1, and Shafer further teaches wherein the imaging system is a Computer Tomography imaging scanner ("... the core ball of a retro-reflective marker sphere may be radiopaque for use in CT scanning {computed tomography scanning}." [0164]; here the core ball 112 is the metallic element).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reflective markers as taught by Crawford with the radiopaque core ball inside the retro-reflective marker sphere as taught by Shafer. By providing radiopaque core ball in one marker trackable by CT, it would be possible to "provide auto-registration and localization of anatomical structures that enable surgeons to wirelessly track the position and orientation of any device from a frame of reference" (see Shafer; [0168]).

Regarding claim 3, Crawford in view of Mati and Shafer teaches all claim limitations, as applied in claim 1, and Crawford further teaches wherein the one or more tracking markers is cylindrical ("The markers 118 may be suitably shaped include … cylindrical ... or the like." [0050]).

Regarding claim 7, Crawford in view of Mati and Shafer teaches all claim limitations, as applied in claim 3, and Marti further teaches wherein the one or more tracking markers ("It comprises at least two distinct parts, the marker 10 and a light generating element 20." [0041]) is configured with a metallic outer ring frame ("… the marker 10 could be a planar support …" [0041]; see Fig.4; "The marker 10 may be manufactured out of metal …" [0054]; as shown in Fig.4, element 10 is functionally and structurally as a ring frame surrounding the reflective element 20) and a reflective inner portion ("... including the reflective disk 20 with another fixation mechanism." [0044]; see Fig.4, the disk 20 is the inner portion).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers as taught by Crawford with the tracking markers as taught by Marti. By providing rigid body with fixation mechanism, it would be possible to "prevent or at least minimize any damage to the marker 10" (see Marti' [0060]).

Regarding claim 8, Crawford teaches a robotic navigation system ("FIGS. 1 and 2 illustrate a surgical robot system 100 …" [0044]; "… which may be referred to as a navigational space ..." [0066]) comprising:
a robot ("FIGS. 1 and 2 illustrate a surgical robot system 100 … a surgical robot 102 …" [0044]) comprising:
a base ("… a base 106 …" [0044]), including a computer ("Base 400 may be a portion of surgical robot system 300 and comprise … a computer 408 …" [0054]; base 400 is the same component as base 106);
a display electronically coupled to the computer ("Computer subsystem 504 may further comprise computer 408, display 304 …" [0055]; see Fig.5; the direct connection between computer 408 and display 304);
a robot arm electronically coupled to the computer ("… one or more robot arms 104 …" [0044]; "Motion control subsystem 506 may be configured to physically move vertical column 312, upper arm 306, lower arm 308, or rotate end-effector 310. The physical movement may be conducted through the use of one or more motors 510-518." [0064]; see Fig.5, the connection between computer 408 and motors in motion control subsytem 508 via interface module 406) and movable based on commands processed by the computer (by using the term "movable", the above limitation is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; In addition, the apparatus as taught by Crawford is capable of performing the claimed function: "Computer 504 includes an operating system and software to operate system 300. Computer 504 may receive and process information from other components {for example, tracking subsystem 532, platform subsystem 502, and/or motion control subsystem 506} ..." [0062]; "The robot 102 can then be commanded to move to reach the target." [0123]);
an end-effector electronically coupled to the robot arm ("End-effector 112 may be coupled to the robot arm 104 …" [0046]), the end-effector including a quick-connector ("The hollow tube or guide tube 114, 606 of the end-effector 112, 310, 602 …" [0073]);
a camera configured to detect one or more tracking markers ("The camera 200 may include any suitable camera or cameras, such as one or more infrared cameras ... able to identify, for example, active and passive tracking markers 118 ..." [0044]; "… one or more tracking markers 118 …" [0049]);
a navigable instrument including an array of tracking markers ("A tracking array 612 may be mounted on instrument 608 to monitor the location and orientation of instrument tool 608." [0067]) trackable by the camera (by using the term "trackable", the above limitation is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; In addition, the apparatus as taught by Crawford is capable of performing the claimed function: "As an example, the tracking devices may be one or more cameras 200, 326 associated with the surgical robot system 100, 300 and may also track tracking array 612 for a defined domain or relative orientations of the instrument 608 ..." [0067]), wherein the navigable instrument is configured to access, prepare, and/or place an implant ("… to the surgical tools 608 {e.g., a screw driver, dilator, implant inserter, or the like}." [0049]),
wherein each of the array of tracking markers includes a reflective element for optical recognition by the camera ("… markers 118 can comprise conventional reflective spheres capable of being tracked using a commercially available optical tracking system such as Polaris Spectra." [0051]; "… light emitted from and/or reflected by markers 118 can be detected by camera 200 ..." [0052]; here the reflective sphere is the reflective element).
Crawford fails to explicitly teach wherein each of the array of tracking markers includes a circular disk having a reflective surface for passive and only passive reflection of light for optical recognition by the camera, the circular disk being made of metal for recognition by an imaging system; and a ring frame circumferentially surrounding the circular disk and configured to provide optical contrast relative to the reflective surface of the circular disk.
However, in the same field of endeavor, Marti teaches wherein each of the array of tracking markers includes a circular disk having a reflective surface (“Partial sectional view of the marker 10 of FIG. 1 including the reflective disk 20 …” [0044]) for passive and only passive reflection of light for optical recognition by the camera (“In case of passive elements, the reflective material is optimized to work in the wavelength specified by the tracking system (e.g. near infrared). The reflecting surface should be flat, as uniform as possible, and should give a good response with different angulations of the marker with respect to the tracking system.” [0056]; “The Passive optical tracking systems comprise one or more cameras 41 … that mirror the light back to the lenses, causing the light generating elements to appear as bright spots in the infrared images.” [0061]), the circular disk being made of metal (“The reflective part may be a disk 20 (e.g. shape and size of a flat coin) with a reflective foil 21 taped on it. The reflective part 20 may have magnetic parts in it or being made out of ferromagnetic material …” [0056]); and a ring frame circumferentially surrounding the circular disk (see Fig.4) and configured to provide optical contrast relative to the reflective surface of the circular disk (“Light generating elements are coated with a retro-reflective material containing small spheres that mirror the light back to the lenses, causing the light generating elements to appear as bright spots in the infrared images.” [0061]; here the material difference between the reflective surface and frame results in “bright spot” which has the contrast property as defined by the term “bright”).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers as taught by Crawford with the tracking markers as taught by Marti. By providing rigid body with fixation mechanism, it would be possible to "prevent or at least minimize any damage to the marker 10" (see Marti' [0060]).
Crawford in view of Marti fails to explicitly teach wherein the metallic element is for recognition by an imaging system.
However, in the same field of endeavor, Shafer teaches the metallic element is for recognition by an imaging system ("Examples of radiopaque materials that may be used as dopants to make radiopaque core balls … include … metal agents such as tantalum, etc." [0089]; "... a core ball 112 ..." [0108]; "... the core ball of a retro-reflective marker sphere may be radiopaque for use in CT scanning {computed tomography scanning}." [0164]; here the core ball 112 is the metallic element which teaches the capability of metal as an imagable object in CT).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reflective markers as taught by Crawford with the radiopaque core ball inside the retro-reflective marker sphere as taught by Shafer. By providing both the optical retro-reflective shell and radiopaque core ball in one marker, it would be possible to "provide auto-registration and localization of anatomical structures that enable surgeons to wirelessly track the position and orientation of any device from a frame of reference" (see Shafer; [0168]).

Regarding claim 9, Crawford in view of Marti and Shafer teaches all claim limitations, as applied in claim 8, and Shafer further teaches wherein the imaging system is a Computer Tomography imaging scanner ("... the core ball of a retro-reflective marker sphere may be radiopaque for use in CT scanning {computed tomography scanning}." [0164]; here the core ball 112 is the metallic element).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reflective markers as taught by Crawford with the radiopaque core ball inside the retro-reflective marker sphere as taught by Shafer. By providing radiopaque core ball in one marker trackable by CT, it would be possible to "provide auto-registration and localization of anatomical structures that enable surgeons to wirelessly track the position and orientation of any device from a frame of reference" (see Shafer; [0168]).

Regarding claim 10, Crawford in view of Marti and Shafer teaches all claim limitations, as applied in claim 8, and Crawford further teaches wherein each of the tracking markers is cylindrical ("The markers 118 may be suitably shaped include … cylindrical ... or the like." [0050]).

Regarding claim 14, Crawford in view of Marti and Shafer teaches all claim limitations, as applied in claim 9, and Marti further teaches wherein each of the tracking markers ("It comprises at least two distinct parts, the marker 10 and a light generating element 20." [0041]) is configured with a metallic outer ring frame ("… the marker 10 could be a planar support …" [0041]; see Fig.4; "The marker 10 may be manufactured out of metal …" [0054]; as shown in Fig.4, element 10 is functionally and structurally as a shell surrounding the reflective element 20) and a reflective inner portion ("... including the reflective disk 20 with another fixation mechanism." [0044]; see Fig.4, the disk 20 is the inner portion).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers as taught by Crawford with the tracking markers as taught by Marti. By providing rigid body with fixation mechanism, it would be possible to "prevent or at least minimize any damage to the marker 10" (see Marti' [0060]).

Regarding claim 15, Crawford teaches a robotic system ("FIGS. 1 and 2 illustrate a surgical robot system 100 …" [0044]) comprising:
a base ("… a base 106 …" [0044]), including a computer ("Base 400 may be a portion of surgical robot system 300 and comprise … a computer 408 …" [0054]; base 400 is the same component as base 106);
a display electronically coupled to the computer ("Computer subsystem 504 may further comprise computer 408, display 304 …" [0055]; see Fig.5; the direct connection between computer 408 and display 304);
a robot arm electronically coupled to the computer ("… one or more robot arms 104 …" [0044]; "Motion control subsystem 506 may be configured to physically move vertical column 312, upper arm 306, lower arm 308, or rotate end-effector 310. The physical movement may be conducted through the use of one or more motors 510-518." [0064]; see Fig.5, the connection between computer 408 and motors in motion control subsytem 508 via interface module 406) and movable based on commands processed by the computer (by using the term "movable", the above limitation is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; In addition, the apparatus as taught by Crawford is capable of performing the claimed function: "Computer 504 includes an operating system and software to operate system 300. Computer 504 may receive and process information from other components {for example, tracking subsystem 532, platform subsystem 502, and/or motion control subsystem 506} ..." [0062]; "The robot 102 can then be commanded to move to reach the target." [0123]);
an end-effector electronically coupled to the robot arm ("End-effector 112 may be coupled to the robot arm 104 …" [0046]), the end-effector including a quick-connector ("The hollow tube or guide tube 114, 606 of the end-effector 112, 310, 602 …" [0073]);
a camera configured to detect one or more tracking markers ("The camera 200 may include any suitable camera or cameras, such as one or more infrared cameras ... able to identify, for example, active and passive tracking markers 118 ..." [0044]; "… one or more tracking markers 118 …" [0049]),
wherein each tracking marker includes a housing having an upper portion and a lower portion (housing with upper portion and lower portion are inherent structures for tracking markers).
wherein each of the one or more tracking markers includes a reflective element for optical recognition by the camera ("… markers 118 can comprise conventional reflective spheres capable of being tracked using a commercially available optical tracking system such as Polaris Spectra." [0051]; "… light emitted from and/or reflected by markers 118 can be detected by camera 200 ..." [0052]; here the reflective sphere is the reflective element).
Crawford fails to explicitly teach wherein each of the one or more tracking markers includes a circular disk having a reflective surface for passive and only passive reflection of light for optical recognition by the camera the circular disk being made of metal for recognition by an imaging system; and a ring frame circumferentially surrounding the circular disk and configured to provide optical contrast relative to the reflective surface of the circular disk, wherein the circular disk is part of the lower portion and the ring frame is part of the upper portion; wherein the upper portion and the lower portion are coupled via a snap-fit connection.
However, in the same field of endeavor, Marti teaches wherein each tracking marker includes a housing having an upper portion and a lower portion (“A reflective foil 21 is placed in sandwich between the two marker parts (upper and lower).” [0043]) wherein each of the one or more tracking markers includes a circular disk having a reflective surface (“Partial sectional view of the marker 10 of FIG. 1 including the reflective disk 20 …” [0044]) for passive and only passive reflection of light for optical recognition by the camera (“In case of passive elements, the reflective material is optimized to work in the wavelength specified by the tracking system (e.g. near infrared). The reflecting surface should be flat, as uniform as possible, and should give a good response with different angulations of the marker with respect to the tracking system.” [0056]; “The Passive optical tracking systems comprise one or more cameras 41 … that mirror the light back to the lenses, causing the light generating elements to appear as bright spots in the infrared images.” [0061]), the circular disk being made of metal (“The reflective part may be a disk 20 (e.g. shape and size of a flat coin) with a reflective foil 21 taped on it. The reflective part 20 may have magnetic parts in it or being made out of ferromagnetic material …” [0056]); and a ring frame circumferentially surrounding the circular disk (see Fig.4) and configured to provide optical contrast relative to the reflective surface of the circular disk (“Light generating elements are coated with a retro-reflective material containing small spheres that mirror the light back to the lenses, causing the light generating elements to appear as bright spots in the infrared images.” [0061]; here the material difference between the reflective surface and frame results in “bright spot” which has the contrast property as defined by the term “bright”); wherein the circular disk is part of the lower portion and the ring frame is part of the upper portion (see Fig.7); wherein the upper portion and the lower portion are coupled via a snap-fit connection (“The fixation mechanism may be a clip 24, 31 …” [0060]; see Fig.7).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers as taught by Crawford with the tracking markers as taught by Marti. By providing rigid body with fixation mechanism, it would be possible to "prevent or at least minimize any damage to the marker 10" (see Marti' [0060]).
Crawford in view of Marti fails to explicitly teach wherein the metallic element is for recognition by an imaging system.
However, in the same field of endeavor, Shafer teaches the metallic element is for recognition by an imaging system ("Examples of radiopaque materials that may be used as dopants to make radiopaque core balls … include … metal agents such as tantalum, etc." [0089]; "... a core ball 112 ..." [0108]; "... the core ball of a retro-reflective marker sphere may be radiopaque for use in CT scanning {computed tomography scanning}." [0164]; here the core ball 112 is the metallic element which teaches the capability of metal as an imagable object in CT).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reflective markers as taught by Crawford with the radiopaque core ball inside the retro-reflective marker sphere as taught by Shafer. By providing both the optical retro-reflective shell and radiopaque core ball in one marker, it would be possible to "provide auto-registration and localization of anatomical structures that enable surgeons to wirelessly track the position and orientation of any device from a frame of reference" (see Shafer; [0168]).

Regarding claim 16, Crawford in view of Marti and Shafer teaches all claim limitations, as applied in claim 15, and Marti further teaches wherein the upper portion of the housing includes a through hole extending from a proximal portion to a distal portion of the upper portion (“The upper marker 10 with the support and the openings 12 precisely placed” [0043]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers as taught by Crawford with the tracking markers as taught by Marti. By providing rigid body with fixation mechanism, it would be possible to "prevent or at least minimize any damage to the marker 10" (see Marti' [0060]).

Regarding claim 17, Crawford in view of Marti and Shafer teaches all claim limitations, as applied in claim 15, and Marti further teaches wherein the upper portion of the housing includes a proximal end and a distal end ("… a support 17 having a front surface 18 and a back surface 19." [0047]; see Fig.7, the front surface is the proximal end and back surface is the distal end), the distal end of the upper portion configured with a plurality of slots ("Finally, the fixation could be partly on the marker and partly on the light generating element (e.g. the clipping system 14)." [0058]; "The fixation mechanism may be a clip 24, 31 …" [0060]; see Fig.7, three slots are inherent structure on the upper portion to receive the three clips 24 on the lower portion).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers as taught by Crawford with the implementation of fixation structure as taught by Marti. By providing chamfered surface in the fixation structure, it will enable "to see the light generating element 20 when angulating the marker 10 with respect to the tracking system without losing tracking accuracy" (see Marti; [0052]).

Regarding claim 18, Crawford in view of Marti and Shafer teaches all claim limitations, as applied in claim 16, and Marti further teaches wherein the upper portion of the housing includes a chamfered upper surface ("The openings 12 are precisely placed on the support 17. They are surrounded by a chamfer 16 …" [0047]; see Fig.7) with a marking configured to be visible to a camera system ("Light generating elements 20 … When in place, there are facing the tracking system …" [0047]; "A chamfer 16 on one side of the opening facing the tracking means {e.g. cameras} avoids partial occlusion by enabling the tracking system to see the entire light generating element even if the openings 12 are not parallel to the cameras of the tracking system." [0053]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers as taught by Crawford with the implementation of fixation structure as taught by Marti. By providing chamfered surface in the fixation structure, it will enable "to see the light generating element 20 when angulating the marker 10 with respect to the tracking system without losing tracking accuracy" (see Marti; [0052]).

Regarding claim 20, Crawford in view of Marti and Shafer teaches all claim limitations, as applied in claim 15, and Marti further teaches wherein the lower portion includes a plurality of tabs that is configured to be received within a plurality of opening in the upper portion ("Finally, the fixation could be partly on the marker and partly on the light generating element (e.g. the clipping system 14)." [0058]; "The fixation mechanism may be a clip 24, 31 …" [0060]; see Fig.7, three slots or openings are inherent structure on the upper portion to receive the three clips 24 as tabs on the lower portion).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers as taught by Crawford with the implementation of fixation structure as taught by Marti. By providing the clip fixation mechanism, it is possible to "enable the light generating element 20 to be easily exchanged at any time (e.g. during a surgical intervention if it is occluded by body fluids for example)" (see Marti; [0059]).

Regarding claim 21, Crawford in view of Marti and Shafer teaches all claim limitations, as applied in claim 1, and Marti further teaches wherein the computer is adapted to receive an optical image of the each tracking marker from the camera (“… causing the light generating elements to appear as bright spots in the infrared images.” [0061]) and to determine a center point of the circular disk which lies on a plane defined by the reflective surface based on the received optical image (by using the term “adapted to”, the above limitation is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; In addition, the computer-assisted system as taught by Marti is capable of performing the above function since determine a center of a spot in an image is well-known art in any image processing tool).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers as taught by Crawford with the implementation of fixation structure as taught by Marti. By providing chamfered surface in the fixation structure, it will enable "to see the light generating element 20 when angulating the marker 10 with respect to the tracking system without losing tracking accuracy" (see Marti; [0052]).

Regarding claim 22, Crawford in view of Marti and Shafer teaches all claim limitations, as applied in claim 8, and Marti further teaches wherein the computer is adapted to receive an optical image of the each tracking marker from the camera (“… causing the light generating elements to appear as bright spots in the infrared images.” [0061]) and to determine a center point of the circular disk which lies on a plane defined by the reflective surface based on the received optical image (by using the term “adapted to”, the above limitation is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; In addition, the computer-assisted system as taught by Marti is capable of performing the above function since determine a center of a spot in an image is well-known art in any image processing tool).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers as taught by Crawford with the implementation of fixation structure as taught by Marti. By providing chamfered surface in the fixation structure, it will enable "to see the light generating element 20 when angulating the marker 10 with respect to the tracking system without losing tracking accuracy" (see Marti; [0052]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Marti and Shafer, as applied in claim 15, and further in view of Hauri et al. (US 2011/0286098 A1; published on 11/24/2011) (hereinafter "Hauri").

Regarding claim 19, Crawford in view of Shafer teaches all claim limitations, as applied in claim 15, except wherein the lower portion includes a slot for receiving an portion of an array fixture.
However, in the same field of endeavor, Hauri teaches wherein the lower portion ("Insofar as the supporting plate 21′ …" [0029]) includes a slot for receiving an portion of an array fixture ("In the supporting plate 21′ there is centrally formed a blind hole 17′ for receiving the mounting pin 11′." [0029]; here the mounting pin 11' is the portion of the array fixture, such as the frame for array 612 in Crawford).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers as taught by Crawford with the marker mounting structure as taught by Hauri. By providing an encapsulated housing with mounting structure, it would be possible that "no moisture can penetrate from the outside into the gap between the retroreflecting surface 13′ and the hood 14" when mounting the markers to the array frame (see Hauri; [0029]).


Claim 23 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Marti and Shafer, as applied in claim 1 and 8 respectively, and further in view of Schulz (US 2009/0324009 A1; published on 12/31/2009).

  Regarding claim 23, Crawford in view of Marti and Shafer teaches all claim limitations, as applied in claim 1, and Marti further except wherein the surface of each disk is white and the ring frame is black.
However, in the same field of endeavor, Schulz teaches wherein the surface of each disk is white and the ring frame is black (“Therefore, stripes might be … white on a black field … High contrast or retro-reflective black-and-white stripe patterns …” [0099]; considering the ring frame of Marti as the back field and the disk of Marti as the white object, it would be “obvious to try” to use the black-and-white pattern to yield “high contrast” as predictable result).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers as taught by Crawford in view of Marti with color pattern of markers as taught by Schultz. By using the black-and-white pattern, it is possible to build a tracking marker “be optimal for monochrome cameras, which typically provide finer resolution, better dynamic range, and higher performance than color cameras” (see Schultz; [0099]).

  Regarding claim 24, Crawford in view of Marti and Shafer teaches all claim limitations, as applied in claim 8, and Marti further except wherein the surface of each disk is white and the ring frame is black.
However, in the same field of endeavor, Schulz teaches wherein the surface of each disk is white and the ring frame is black (“Therefore, stripes might be … white on a black field … High contrast or retro-reflective black-and-white stripe patterns …” [0099]; considering the ring frame of Marti as the back field and the disk of Marti as the white object, it would be “obvious to try” to use the black-and-white pattern to yield “high contrast” as predictable result).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers as taught by Crawford in view of Marti with color pattern of markers as taught by Schultz. By using the black-and-white pattern, it is possible to build a tracking marker “be optimal for monochrome cameras, which typically provide finer resolution, better dynamic range, and higher performance than color cameras” (see Schultz; [0099]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                         

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793